              Case 3:16-md-02741-VC Document 2986 Filed 03/13/19 Page 1 of 3



 1                                 UNITED STATES DISTRICT COURT

 2                               NORTHERN DISTRICT OF CALIFORNIA

 3
                                                      )
 4                                                    )
     IN RE: ROUNDUP PRODUCTS                          )   MDL No. 2741
 5   LIABILITY LITIGATION                             )
                                                      )   Case No. 3:16-md-02741-VC
 6                                                    )
                                                      )   JOINT STIPULATION REGARDING
 7   This document relates to:                        )   DEPOSITION TESTIMONY AS COURT
                                                      )   EXHIBITS
 8   Hardeman v. Monsanto Co.,                        )
     3:16-cv-00525-VC                                 )
 9                                                    )
                                                      )
10                                                    )

11
12         The parties hereby stipulate as follows:

13         The clip reports containing the deposition testimony designated by the Plaintiff for

14   rebuttal in Phase 1 of trial shall be admitted as court exhibits for purposes of the record only, for

15   the following witnesses:

16          •    Dr. Christopher Portier – Trial Exhibit 957

17          •    Dr. William Reeves – Trial Exhibit 958

18   Monsanto objected to Plaintiff’s proposed rebuttal designations, and the Court sustained

19   Monsanto’s objections. Accordingly, the testimony contained in Trial Exhibits 957-58 was not

20   played for the jury.

21

22

23

24

25

26

27

28
                                                      -1-
                JOINT STIPULATION REGARDING DEPOSITION TESTIMONY AS COURT EXHIBITS
                                          3:16-md-02741-VC
            Case 3:16-md-02741-VC Document 2986 Filed 03/13/19 Page 2 of 3



 1   DATED: March 13, 2019                  Respectfully submitted,

 2
                                            /s/ Aimee Wagstaff
 3                                          Aimee Wagstaff (SBN 278480)
                                            aimee.wagstaff@andruswagstaff.com
 4                                          Andrus Wagstaff, P.C.
                                            7171 West Alaska Drive
 5                                          Lakewood CO 80226
                                            P: 303-376-6360
 6
                                            /s/ Jennifer A. Moore
 7                                          Jennifer A. Moore (SBN 206779)
                                            MOORE LAW GROUP, PLLC
 8                                          1473 South 4th Street
                                            Louisville, KY 40208
 9                                          P: 502-717-4080

10                                          Co-Counsel for Plaintiffs

11
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           -2-
            JOINT STIPULATION REGARDING DEPOSITION TESTIMONY AS COURT EXHIBITS
                                      3:16-md-02741-VC
            Case 3:16-md-02741-VC Document 2986 Filed 03/13/19 Page 3 of 3



 1   DATED: March 13, 2019                  Respectfully submitted,

 2                                          /s/ Brian L. Stekloff
                                            Brian L. Stekloff (pro hac vice)
 3                                          (bstekloff@wilkinsonwalsh.com)
 4                                          Tamarra Matthews Johnson (pro hac vice)
                                            (tmatthewsjohnson@wilkinsonwalsh.com)
 5                                          Rakesh Kilaru (pro hac vice)
                                            (rkilaru@wilkinsonwalsh.com)
 6
                                            WILKINSON WALSH + ESKOVITZ LLP
 7                                          2001 M St. NW
                                            10th Floor
 8                                          Washington, DC 20036
 9                                          Tel: 202-847-4030
                                            Fax: 202-847-4005
10
                                            /s/ Pamela Yates
11                                          Pamela Yates (CA Bar No. 137440)
12                                          (Pamela.Yates@arnoldporter.com)
                                            ARNOLD & PORTER KAYE SCHOLER
13                                          LLP
                                            777 South Figueroa St., 44th Floor
14                                          Los Angeles, CA 90017
15                                          Tel: 213-243-4178
                                            Fax: 213-243-4199
16
                                            /s/ Joe G. Hollingsworth
17                                          Joe G. Hollingsworth (pro hac vice)
                                            (jhollingsworth@hollingsworthllp.com)
18
                                            Eric G. Lasker (pro hac vice)
19                                          (elasker@hollingsworthllp.com)
                                            HOLLINGSWORTH LLP
20                                          1350 I Street, N.W.
                                            Washington, DC 20005
21                                          Telephone: (202) 898-5800
22

23                                          Attorneys for Defendant
                                            MONSANTO COMPANY
24

25

26

27

28
                                           -3-
            JOINT STIPULATION REGARDING DEPOSITION TESTIMONY AS COURT EXHIBITS
                                      3:16-md-02741-VC
